Luke, J.
The indictment charged D. N. Walker Avith “the offense of a misdemeanor, for that the said accused on the 15th day of October, in the year 1919, . . , unlawfully and with force and arms did sell and otherwise dispose of the crop grown by him on the lands of J. E. Bryant, his'landlord, and without the consent of the said landlord and before said landlord had received his part of 'the entire crop, and before payment in full had been made for all advances made to the cropper in the year the [crop?] was raised to aid in making said crop, that the said D. N. Walker sold tobacco to Ross-McLain Tobacco Warehouse Company, in Douglas, Georgia, several two-horse wagon loads of tobacco raised on said lands and a part of said crop, and only accounting to his landlord, J. E. Bryant, in the sum of $2.75, defrauding him, the said J. E. Bryant, out of the balance of said sale of tobacco, except the said amount of $2.75 above mentioned, contrary to the laws of said State,” etc. The defendant demurred to the indictment, upon the grounds that it did not allege in what year the crop was grown and disposed of, nor how much of the crop was disposed of, nor Avhat amount of the crop belonged to the alleged landlord, and upon the further ground that the indictment was vague and indefinite, and was not sufficient to put the defendant upon notice of what he was called upon to defend. The court overruled the demurrer, .and the defendant excepted.
It was error to overrule the special demurrer to the indictment. The indictment did not allege the year in which the crops were grown, nor did it sufficiently allege the amount of the crop disposed of. Since the court erred in overruling the special demurrer, everything occurring thereafter was nugatory.

Judgment reversed.

Broyles, G. J., and Bloodworth, J., concur.